DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-19 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1, 12 & 15 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the term about is interpreted as encompassing a range of ± 15% with respect to the claimed numerical values.
Claims 2-11, 13-14 & 16-19 is rejected in view of their dependence to one of claims 1, 12 & 15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-6, 8-9, 12-17 & 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2010/0136432 A1) in view of Zhamu (US 2010/0120179 A1).
Regarding claims 1, 3-6 & 8-9, Kim teaches a battery comprising an anode electrode, a cathode electrode, an electrolyte comprising an alkali metal salt dissolved in a solvent and a separator comprising polypropylene ([0049] & [0053]-[0059]), wherein the anode electrode comprises:												Si-based nanostructures comprising Si-based nanoparticles having a size of 10 nm to 1 micron disposed on graphite particles having a diameter of about 1 micron to 20 microns ([0027], [0033]-[0035] & [0062]); 									a carbon-based material such as artificial graphite ([0063]);					a conductive polymer such as styrene-butadiene rubber ([0063]);					wherein the battery anode electrode comprises the composite of Si-based nanostructures and graphite particles in an amount of 0.7*96 = 67.2 wt% ([0063]) and wherein the Si-based nanostructures make up 3 to 20 wt% of said composite ([0037]). Kim further teaches lithium being inserted in the nanostructures when the battery is being charged (i.e lithium intercalates the nanostructures during charging and deintercalated the nanostructures during discharge) ([0033] & [0036]).						 							However, Kim is silent as to the Si-based nanostructures comprising a core-shell structure.													Zhamu teaches a battery anode electrode comprising a core including Si-based nanostructures covalently bonded to a thin layer of an amorphous carbon ([0040]).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to covalently bond the core in Kim’s anode to shell of an amorphous carbon material in order to significantly reduce the irreversible capacity and thus improve the charge/discharge cycle characteristics as taught by Zhamu ([0040]).	
Regarding claims 12-17 & 19, Kim teaches a method of preparing a battery, the method comprising:													(a) mixing a plurality of Si-based nanostructures comprising Si-based nanoparticles having a size of 10 nm to 1 micron disposed on graphite particles having a diameter of about 1 micron to 20 microns with a carbon-based material such as graphite and a conductive polymer such as styrene butadiene rubber to form a slurry ([0027], [0033]-[0035] & [0062]-[0063]);		(b) forming the slurry into the battery anode electrode ([0063]);					(c) disposing a separator material comprising polypropylene between the anode electrode and a cathode electrode to form the battery ([0053] & [0059]);						wherein the battery anode electrode comprises the composite of Si-based nanostructures and graphite particles in an amount of 0.7*96 = 67.2 wt% ([0063]) and wherein the Si-based nanostructures make up 3 to 20 wt% of said composite ([0037]). Kim further teaches lithium being inserted in the nanostructures when the battery is being charged (i.e lithium intercalates the nanostructures during charging and deintercalated the nanostructures during discharge) ([0033] & [0036]).						 							However, Kim is silent as to the Si-based nanostructures comprising a core-shell structure.													Zhamu teaches a battery anode electrode comprising a core including Si-based nanostructures covalently bonded to a thin layer of an amorphous carbon ([0040]).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to covalently bond the core in Kim’s anode to shell of an amorphous carbon material in order to significantly reduce the irreversible capacity and thus improve the charge/discharge cycle characteristics as taught by Zhamu ([0040]).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2010/0136432 A1) and Zhamu (US 2010/0120179 A1), as applied to claims 1, 3-6, 8-9, 12-17 & 19 above and further in view of Matsui (US 2005/0031780 A1).
Regarding claim 2, Kim as modified by Lee teach the anode electrode of claim 1 but is silent as to the core of the nanostructures comprising a crystalline silicon and the shell of the nanostructures comprising amorphous silicon. 								However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form an amorphous silicon shell on the core of the nanostructures because the core-shell structure can improve performance of a battery electrode comprising nanosized crystalline silicon in the core as taught by Matsui ([0004]-[0005])

Claims 7 & 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2010/0136432 A1) and Zhamu (US 2010/0120179 A1), as applied to claims 1, 3-6, 8-9, 12-17 & 19 above and further in view of Carlson (US 2009/0042008 A1).
Regarding claims 7 & 18, Kim as modified by Zhamu teaches the anode electrode and the method of respective claims 1 & 15 but is silent as to the separator comprising a microporous polymer.													However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to employ a microporous polymer as the separator in view of its suitability for the same intended purpose (i.e separator for lithium secondary batteries) as taught by Carlson ([0001]-[0002]). “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2010/0136432 A1) and Zhamu (US 2010/0120179 A1), as applied to claims 1, 3-6, 8-9, 12-17 & 19 above and further in view of Tanaka (US 2006/0093914 A1).
Regarding claims 10-11, Kim as modified by Zhamu teaches the battery of claim 6 but is silent as to the electrolyte comprising an alkali metal salt mixed with an ionically conductive polymer (claim 11) and the electrolyte comprising an alkali metal salt mixed with an ionically conductive inorganic material to form a suspension (claim 12).						Tanaka teaches a lithium secondary battery comprising an electrolyte including one of a) an alkali metal salt dissolved in an organic solvent, b) an alkali metal salt mixed with an ionically conductive polymer; and c) an alkali metal salt mixed with an ionically conductive inorganic material to form a suspension ([0012]-[0017] & [0133]).							It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form an electrolyte comprising an alkali metal salt mixed with an ionically conductive polymer or an electrolyte comprising an alkali metal salt mixed with an ionically conductive inorganic material as art recognized equivalents for the same intended purpose (i.e acting as an electrolyte for lithium ion transfer in a lithium secondary battery) as taught by Tanaka. In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). See MPEP 2144.06 II.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727